Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1-10 are pending and are allowed herein.
	Claim 1 is amended herein.
	Claims 11-20 are cancelled herein. 
Authorization for this Examiner’s amendment was given in an interview with Laura Cruz on 05/28/2021.

The application has been amended as follows: 
1. (Currently Amended) A package, comprising: 
a substrate having a first and second side, wherein the first side includes a water soluble polysaccharide with an active on the exterior, and the second side includes a facial mask including at least a hydrogel on the exterior, and the first and second sides are configured to be brought into contact with each other


Reasons for Allowance

the closest prior art is Shin et al (US 2018/0214354)(IDS Reference).  The prior art, while teaching a face mask and a hydrogel, does not teach a package comprising a composition with the instantly claimed structural aspects, including the first and second sides which comprise the particular components being configured to be brought into contact with each other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/TREVOR LOVE/Primary Examiner, Art Unit 1611